Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/13/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-32 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 4/13/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 1 amended to recite “an opening” such that an opening of the at least one intermediate space which is directed towards the axis of rotation.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 amended to recite “an opening” such that an opening of the at least one intermediate space which is directed towards the axis of rotation.  
It is vague and indefinite.  See drawing objection.  Original disclosure does not define what it is.  Neither the claim define for its structure.  
It may be assumed said an opening could be the cooling apertures 40 (Figs. 3-6), but firstly, there is no definition being the same element, secondly the claim 1 recitation “an opening of the at least one intermediate space” conflicts with dependent claims e.g., 20-21.  Thus, it should be defined, or use correct and disclosed name. 
Claim 17 recites “the surface portions of the stator”.  It is vague and indefinite. There is insufficient antecedent basis for this limitation in the claim. 
Claim 30 recites “the aperture, which forms the cooling duct and which is arranged in the stator body, is formed to be open towards the intermediate space and is closed in a fluid-tight manner by the electrically insulating plastic arranged in the intermediate space, or by the second plastic mass”.  Examiner believes it is vague and indefinite ordinary skills in the art to figure out meaning for an end structure regards “open towards the intermediate space and is closed in a fluid-tight manner”.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22, 24-30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Antably et al (US 20070200437 A1) in view of Alfermann et al (US 20080136271 A1, it is co-application of CN 101183805 A cited previously).  

As for claim 1, El-Antably discloses an electrical machine for a vehicle (preamble, intended use), the electrical machine comprising: 
a rotor (18, Fig. 1), which can be rotated about an axis of rotation, which defines an axial direction of the electrical machine;
a stator (14) having at least one stator winding and stator teeth (Fig. 2), 
wherein the stator teeth extend along the axial direction, are arranged spaced apart from one another along a circumferential direction, and bear the at least one stator winding (Figs. 1-2);
at least one cooling duct (42) [0018], through which a coolant can flow, to cool the stator windings, 
wherein at least one stator winding is embedded in an electrically insulating plastic (on wire 26, 30, Figs. 2-3b) for thermal coupling (intended use),
wherein the electrically insulating plastic is arranged together with the at least one stator winding in at least one intermediate space (space formed between adjacent teeth, e.g., slots), which is formed between two stator teeth, which are adjacent in the circumferential direction (Fig. 2), 
wherein the electrically insulating plastic is formed by a first plastic mass made of a first plastic material (on wire 26, as obvious being insulated wire, see NOTE 1 below) and by a second plastic mass made of a second plastic material (30, Fig. 3b), 
wherein the second plastic mass entirely surrounds the first plastic mass together with the at least one stator winding in the at least one intermediate space (Fig. 3b) except for an opening (42, Fig. 2, see NOTE 2 below) of the at least one intermediate space which is directed towards the axis of rotation [0018], and 
wherein the at least one stator winding has two axial end portions (Fig. 3a), on which an additional electrically insulating insulation (40, Fig. 3a) is arranged [0017-0018, 0021].  
NOTE 1: It is notoriously old and well known in the art to have stator wire for stator coil is an insulated wire, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the electrically insulating plastic is formed by a first plastic mass made of a first plastic material (on wire 26, as obvious being insulated wire) so that the wire wound as stator coil does not make short circuit each other.  See “prior art made of record” below. 
NOTE 2: for purpose of examination, “an opening” is interpreted either another name of cooling duct, or opening of the cooling duct toward a direction.  Coolant holes or channels 42 applies another name of cooling duct (holes), or opening of the cooling duct toward a direction (channels are open inward). 
El-Antably is silent to disclose a coolant distribution chamber; and
a coolant collecting chamber, which is arranged axially at a distance to the coolant distribution chamber,
wherein the coolant distribution chamber communicates fluidically with the coolant collecting chamber via at least one cooling duct, through which a coolant can flow, to cool the stator windings, and
such that the axial end portions each limit neither the coolant distribution chamber nor the coolant collecting chamber directly. 
Alfermann disclose an electric motor used for a vehicle with electromechanical hybrid transmission [0018], comprising (see non-final office action on 4/13/2022) a coolant distribution chamber; and a coolant collecting chamber, which is arranged axially at a distance to the coolant distribution chamber, wherein the coolant distribution chamber communicates fluidically with the coolant collecting chamber via at least one cooling duct, through which a coolant can flow, to cool the stator windings. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Alfermann with that of El-Antably so that coolant distribution chamber communicates fluidically with the coolant collecting chamber via at least one cooling duct. 
As a result of having the coolant distribution chamber and the coolant collecting chamber, the axial end portions each limit neither the coolant distribution chamber nor the coolant collecting chamber directly, as disclosed by Alfermann.  

As for claim 2, El-Antably as combined discloses the electrical machine according to claim 1, wherein the second plastic mass limits neither the coolant distribution chamber nor the coolant collecting chamber directly (see claim 1).
As for claims 3-5, El-Antably as combined discloses the electrical machine according to claim 1, wherein It would have been obvious to a person of ordinary skill in the art a thermal conductivity of the first plastic material is greater, smaller than or equal to a thermal conductivity of the second plastic material.  The plastic as disclosed is epoxy resin.  In the products of epoxy resin, there are in a range of various thermal conductivities, depending on how being made.  Refer attached one sample technical reference. 
Chung et al,  Article “Thermal Conductivity of Epoxy Resin Composites Filled with Combustion Synthesized h-BN Particles”, MDPI, Basel, Switzerland, 5/20/2016
It would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

As for claim 6, El-Antably as combined discloses the electrical machine according to claim 1, wherein: the at least one stator winding (a stator wire in a coil) is embedded in the first plastic mass made of the first plastic material in the at least one intermediate space, and the first plastic mass together with the stator winding embedded in the first plastic mass is at least partially surrounded by the second plastic mass (30) made of the second plastic material; or embedded in the second plastic mass made of the second plastic material (40).
As for claim 7, El-Antably as combined discloses the electrical machine according to claim 1, wherein the at least one stator winding, or all stator windings, including the respective two axial end portions thereof, is/are fixed to at least one stator tooth with the first plastic mass (El-Antably shows in Fig. 3b that coil are fixedly wound on stator tooth).  
As for claims 8-10, El-Antably as combined discloses the electrical machine according to claim 1, wherein the first plastic material of the first plastic mass and/or the second plastic material of the first and/or second plastic mass comprise a thermosetting plastic or a thermoplastic.  El-Antably as combined discloses the plastic material being epoxy resin.  Typically, epoxy resin is referred as a thermosetting plastic.  
https://www.britannica.com/technology/epoxy
However, currently, it is known in the art that epoxy is now brings the opposing thermoplastic and thermoset worlds a bit closer together. 
https://www.designnews.com/thermoplastic-acts-epoxy
Thus, it is notoriously old and well known in the art to have epoxy resin being either thermosetting plastic or a thermoplastic, and therefore the examiner hereby takes official notice.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
As for claim 11, El-Antably as combined discloses the electrical machine according to claim 1, wherein it is obvious, when the cooling duct 42 is inform of holes, the at least one cooling duct is arranged in the electrically insulating plastic (30).
As for claims 12-13, El-Antably as combined discloses the electrical machine according to claim 1, wherein it is obvious, when the cooling duct 42 is inform of holes, the at least one cooling duct is formed by at least one aperture, or by several apertures, which is/are provided in the electrically insulating plastic, or in the second plastic mass, and through which the coolant can flow; and 
wherein the second plastic mass surrounds or covers at least one aperture (when the cooling duct 42 is inform of holes), in each case or all apertures, at least partially, or completely, in a cross-section perpendicular to the axial direction.
As for claim 14, El-Antably as combined discloses the electrical machine according to claim 12, wherein at least one aperture (42 of El-Antably, or 37 of Alfermann) has the geometry of a rectangle comprising two broad sides and two narrow sides in a cross-section perpendicular to the axial direction.
As for claim 15, El-Antably as combined discloses the electrical machine according to claim 1, wherein the at least one cooling duct (42 of El-Antably, or 37 of Alfermann) is at least partially, or completely covered or surrounded by the electrically insulating plastic, or by the second plastic mass (due to holes or channels).
As for claim 16, El-Antably as combined discloses the electrical machine according to claim 1, wherein the coolant distribution chamber and/or the coolant collecting chamber are at least partially arranged in the electrically insulating plastic, or in the first plastic mass, for thermal coupling to the stator windings (end structure in view of Alfermann).
As for claim 17, El-Antably as combined discloses the electrical machine according to claim 1, wherein the surface portions (consider a surface of core) of the stator, which limit the intermediate space, are at least partially coated with the second plastic mass (30).
As for claim 18, El-Antably as combined discloses the electrical machine according to claim 1, wherein the first and the second plastic mass together with the at least one stator winding fill the intermediate space (said slot) substantially completely (applicant discloses intermediate space (e.g., 19) has cooling ducts, which are not filled.  It is been considered to interpret).  
As for claim 19, El-Antably as combined discloses the electrical machine according to claim 1, wherein the first and the second plastic mass are in each case formed by an injection molding mass made of the first or second plastic material, respectively.  Said ”formed by an injection molding” is considered as product by process limitation.  MPEP 2113.  The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight. 
As for claims 20-21, El-Antably as combined discloses the electrical machine according to claim 1, wherein the stator comprises a ring-shaped stator body (stator core shell 20, 22, Fig. 2), the first plastic mass is arranged at least on an outer circumferential side of the stator body; wherein the first plastic mass (i.e., wire insulation) forms an outer coating (considered a wire on outer side of coiled core) on the at least one outer circumferential side of the stator body.
As for claim 22, El-Antably as combined discloses the electrical machine according to claim 1, wherein said “at least the first plastic mass protrudes axially from the intermediate space” is considered as product by process limitation.  MPEP 2113.  The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight. 

As for claims 24-27, El-Antably as combined discloses the electrical machine according to claim 1, wherein at least one cooling duct (42 in form of holes or channels) and the electrically insulating plastic (see claim 1) are provided in at least one, or in each intermediate space (e.g., said slot) between two stator teeth, which are each adjacent in the circumferential direction.
wherein: the at least one cooling duct is arranged radially outside or radially within the respective stator winding in the intermediate space, or at least one cooling duct is arranged radially outside and at least one further cooling duct is arranged radially within the respective stator winding in the intermediate space (see either 42 of El-Antably, or 37 of Alfermann); 
wherein: the at least one cooling duct is formed as a tube body (see either 42 of El-Antably, or 37 of Alfermann), which surrounds a tube body interior, and at least one separating element, which divides the tube body interior into at least two partial cooling ducts, which are fluidically separated from one another, is integrally molded on the tube body; and 
wherein: the tube body is formed as a flat tube (interpreted sides of tube is flat surface), and at least one broad side of the flat tube extends substantially perpendicular to the radial direction in a cross-section perpendicular to the axial direction (see either 42 of El-Antably, or 37 of Alfermann). 

As for claims 28-29, El-Antably as combined discloses the electrical machine according to claim 1, wherein at least one cooling duct is arranged in a stator body (broadly considered as entire core and the duct is inside of slot, i.e., within the core) and is formed by at least one aperture (see either 42 of El-Antably as holes, or 37 of Alfermann), through which the coolant can flow; 
wherein the at least one cooling duct is arranged in the stator body (broadly considered as entire core and the duct is inside of slot, i.e., within the core) in the area between two adjacent stator teeth with respect to the circumferential direction.

As for claim 30, El-Antably in view of Alfermann disclose the electrical machine according to claim 28, wherein the aperture (see claim 28), which forms the cooling duct and which is arranged in the stator body, is formed to be open towards the intermediate space (interpreted open axially to said slot) and is closed in a fluid-tight manner by the electrically insulating plastic arranged in the intermediate space, or by the second plastic mass (as result of encapsulating by 30, Fig. 3a).
As for claim 32, El-Antably in view of Alfermann disclose a motor vehicle with electromechanical hybrid transmission (see Alfermann [0018] and assignee of both arts is GM), comprising at least one electrical machine according to claim 1.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over El-Antably in view of Alfermann, and further in view of Karlsson et al. (CN 102906972 A, as cited previously). 
As for claim 23, El-Antably as combined fails to teach wherein the first plastic mass at least partially limits the coolant distribution chamber and/or the coolant collecting chamber. Karlsson teaches wherein the first plastic mass at least partially limits the coolant distribution chamber and/or the coolant collecting chamber ([0035] lines 249-250 teach “stator 30 is embedded with an adhesive liquid-tight, thermally conductive and thermally persistent thermoset material, ie, a thermoset E”; Fig. 2 exhibits thermoset E extending from the axial end surfaces of the stator 30. When combined with the chambers taught by El-Antably in view of Alfermann, the epoxy E would extend past the axial ends of the core and impact the chambers. This corresponds to “limits the coolant distribution chamber and/or the coolant collecting chamber”.).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over El-Antably in view of Alfermann, and further in view of Alfermann et al. (US 20080256783 A1, hereinafter “Alfermann 783”).
As for claim 31, El-Antably in view of Alfermann failed to discloses the wherein the electrically insulating insulation is formed at least partially, or completely, by an insulating varnish and/or by a third plastic mass, which is part of the electrically insulating plastic.
Alfermann 783 teaches [0010, 0019] an insulating varnish, which is part of the electrically insulating plastic. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Alfermann 783 with that of El-Antably for lower cost material for insulation. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Samples for official notice of “an insulated wire”. 
US 20140197709 A1, Fig. 4, [0032, 0035]
US 20080136286 A1, Fig. 1, [0007]
US 20070103025 A1, [0019]
US 20060232156 A1, Fig. 2, [0014, 0032]
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834